DETAILED ACTION
Response to Amendment
Claims 5, 8-10, 17-18, 20-21 are amended. 
Claims 24-31 are cancelled. 
Claims 1-23 are pending. 

Response to Arguments
Applicant’s arguments, see Pages 13-16, filed 20 May 2022m with respect to rejections under 35 USC 102/103 have been fully considered and are persuasive.  The 102/103 rejections of Claims 1-23 have been withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious a lidar system and apparatus comprising… wherein the processing circuitry comprises one or more of: a recharge circuit configured to activate and deactivate subsets of the single-photon detectors for respective strobe windows between pulses of the optical signals and at respective delays that differ with respect to the pulses, responsive to respective strobing signals; a correlator circuit configured to output respective correlation signals representing detection of one or more of the photons whose respective time of arrival is within a predetermined correlation time relative to that of at least one other of the photons; a time processing circuit comprising a counter circuit configured to increment a count value responsive to the respective correlation signals or detection signals, and a time integrator circuit configured to generate an integrated time value based on the respective times of arrival indicated by the respective correlation signals or detection signals with respect to a reference timing signal, wherein a ratio of the integrated time value to the count value indicates an average time of arrival of the photons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645